219 U.S. 575 (1911)
NOBLE STATE BANK
v.
HASKELL.
No. 71.
Supreme Court of United States.
Submitted January 27, 1911.
Decided February 20, 1911.
MOTION FOR LEAVE TO FILE PETITION FOR REHEARING.
Mr. C.B. Ames for plaintiff in error.
*580 MR. JUSTICE HOLMES delivered the opinion of the court.
Leave to file an application for rehearing is asked in this case. We see no reason to grant it, but, as the judgment delivered, ante, p. 104, seems to have conveyed a wrong impression of the opinion of the court in some details, we add a few words to what was said when the case was decided. We fully understand the practical importance of the question and the very powerful argument that can be made against the wisdom of the legislation, but on that point we have nothing to say, as it is not our concern. Clark v. Nash, 198 U.S. 361, Strickley v. Highland Boy Mining Co., 200 U.S. 527, etc., were cited to establish, not that property might be taken for a private use, but that among the public uses for which it might be taken were some which, if looked at only in their immediate aspect, according to the proximate effect of the taking, might seem to be private. This case, in our opinion, is of that sort. The analysis of the police power, whether correct or not, was intended to indicate an interpretation of what has taken place in the past not to give a new or wider scope to the power. The propositions with regard to it, however, in any form, are rather in the nature of preliminaries. For in this case there is no out and out unconditional taking at all. The payment can be avoided by going out of the banking business, and is required only as a condition for keeping on, from corporations created by the State. We have given what we deem sufficient reasons for holding that such a condition may be imposed.
Leave to file petition denied.